On Rehearing.
Ludeling, C. J.
In 1841 Blasco.bought a lot of ground on Chartres street, upon the lower side line of which he erected a building, the wall whereof was made to rest half on his own lot and half on the adjoining neighbor’s, making in that wall three openings or windows, one in the second story, another in the third story, and a smaller one in the attics.
In 1859 this lot, with the buildings and improvements thereon, was acquired by the plaintiffs, the windows being still in existence.
In 1859 the plaintiff bought Irom Burgunder the lot adjoining Blaseo’s property, upon which the wall rested for half of its thickness and upon which these windows opened..
Subsequently, in 1866, the plaintiffs, then and now minors, sold to the defendant the Burgunder lot, the windows continuing to remain open in the wall and the deed remaining silent concerning them.
Immediately after the purchase the defendant caused buildings to be erected on the whole side of the Blasco lot, resting them on the main *510wall A, and also on another wall B, which is built exclusively on the Blasco lot. Her construction resting upon wall A completely closed the window of the second story of the said division wall A.
This suit is for the payment of wall A, for the value of wall B, and for damages for closing the windows in wall A.
The judgment of the district court decreed the defendant to pay the cost of wall A and the value of wall B, and refused damages for closing the windows.
In our former- opinion and decree wfe refused to allow the plaintiff anything for the half of the cost of wall A. This was an error. When wall A was built, the owner of the contiguous lot refused to pay for the wall. The owner of that lot, however, could always make the wall a wall in common by paying the half of its costs. He sold the lot to the plaintiff, who subsequently sold it to the defendant. Did said sales relieve the owner of the Burgunder lot from paying for the wall in common when he desired to use it? We think not. The right which the original owner had to make the wall a wall in common by paying for it, passed with the lot to the vendee, but nothing more. The vendor of the defendant did not sell his wall, but only the lot which he had bought from Burgunder. V
The plaintiff claims that the windows in wall A had existed at the time of the sale of the property to defendant for more than ten years, and were apparent signs of a continuous servitude; and as the title from them to defendant is silent as to this servitude, it must, under article 765 C. C., continue to exist. This is an error. There can be no question of servitude in the case. The wall belonged to the plaintiff in full ownership, until the owner of the contiguous lot should pay for the half of it, and this right would exist so long as that wall stood. When he paid his share of the cost of construction, the owner of the contiguous lot became the joint owner of the wall in common, and could use it as owner. C. C. 675,676; 11 An. 465.
“Neither of the two neighbors can make any cavity within the body of the wall held by them in common, nor can he affix to it any work without the consent of the other, or without having, on his refusal, caused the necessary precaution to be used, so that the new work be not an injury to the rights of the other, to be ascertained by persons skilled in building.” C. C. 685. He could, therefore, close the windows in order to use the walls as a wall in common. 7 An. 685; Eish v. Haber.
The rule in regard to walls in common is one of public policy, and was intended to encourage the improvement of urban property. Larche v. Jackson, 9 M. 726. It is evidently in derogation of common right, inasmuch as it permits one man to appropriate the land'of another *511without paying for it. But the law provides a qiiidpro quo to the proprietor, whose rights of property are thus invaded, by giving him the right always (conserve tovjozors le droit) to make it a common wall by refunding one-half of the cost thereof.
It is therefore ordered and adjudged that our former decree be set aside, and that the judgment of the lower court be affirmed, appellant paying costs of appeal.
Mr. Justice Wyly adheres to the original decree.